Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on February 14, 2022 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on February 14, 2022.  These drawings are accepted.  
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in the interviews with Mr. David Kalish on February 22 and 25, 2022.
	AMENDMENT TO THE SPECIFICATION
Amend paragraph [0005] as follows:
[0005]	One aspect is directed to a tie rod comprising a thermoplastic tube with a first tapered section, a second tapered section, and a central section extending between the first and second tapered sections.  A central channel extends through the first tapered section, the second circumferential boundary of the first insert is equal along the length between the outermost end and the innermost end.  A second external circumferential boundary of the second insert is equal along the length between the outermost end and the innermost end. 
Amend paragraph [0006] as follows:
[0006]	In another aspect, the first and second external circumferential boundaries are equal.	
Amend paragraph [0007] as follows:
[0007] In another aspect, each of the first and second inserts comprises: a body with an inner surface and an outer surface with the body comprising an outer width that tapers downward from the outermost end to the innermost end; an opening that extends through an interior of the body between the outermost end and the innermost end; and fins that extend radially outward from the outer surface and that are spaced apart around an external circumferential boundary circumference of the body.
	Amend paragraph [0056] as follows. 
[0056] The fins 34 extend outward from the outer surface 36 away from the opening 39. The fins 34 include an outer edge 37 and opposing side edges 38. The fins 34 include a height h measured between the outer edge 37 and the outer surface 36 of the body 33. As illustrated in Figures 4 and 5, the height h tapers downward from the outermost end 31 that includes the largest height h to the innermost end 32 that includes the smallest height h. Thus, the height h of fins 34 most end 31 where the width W of the body 33 is the smallest. Conversely, the height h of the fins 34 is the smallest at the innermost end 32 with the width W of the body 33 is the largest. The inverse relationship of the sizes the body 33 and fins 34 provides for an external circumferential boundary of each of the inserts 30a, 30b to be the same along the length L2. As illustrated in Figures 4 and 5, the external circumferential boundary C1 at a first point along the length L2 is equal to the external circumferential boundary C2 at a second point along the length L2. At the innermost end 32 the larger body 33 and smaller fins 34 provide for an equal external circumferential boundary as the outermost end 31 with the relatively smaller body 33 and larger fins 34. The intermediate locations along the length L2 also provide for the same external circumferential boundary due to the various relative sizes between the body 33 and fins 34. This equality in external circumferential boundaries along the length L2 facilitates the attachment of the tube 20 over the inserts 30a, 30b to prevent wrinkling as will be explained in detail below.
	Amend paragraph 0071 as follows:
[0071] Figure 18 illustrates a method of manufacturing a tie rod 10. The method includes positioning inserts 30a, 30b within first and second ends 21, 22 of a thermoplastic tube 20 (blocks 200, 202). The method also includes preventing the thermoplastic tube 20 from wrinkling while forming a first tapered section 12 at the first end 21 of the tube 20 and a second tapered section 13 at the second end 22 of the tube 20 (block 204). This includes conforming the thermoplastic tube 20 to radial fins 34 and tapered bodies 33 of the first and second inserts 30a, 30b. The equal external circumferential boundaries along the lengths of the inserts 30a, 30b prevents the formation of wrinkles during the manufacturing process.
AMENDMENTS TO THE CLAIMS
1.  (Currently Amended) A tie rod comprising:

	a central channel that extends through the first tapered section, the second tapered section, and the central section;
	a first insert positioned in the thermoplastic tube at the first tapered section and a second insert   positioned in the thermoplastic tube at the second tapered section, each of the first and second inserts comprising a length measured between an outermost end and an innermost end, each of the first and second inserts comprising a continuously decreasing taper along the length and radial fins that extend outward along the length and with a height of the radial fins that continuously increases along the length; 
an entire length of a [[the]] first external circumferential boundary of the first insert is equal along the length between the outermost end and the innermost end; and
an entire length of a [[the]] second external circumferential boundary of the second insert is equal along the length between the outermost end and the innermost end. 
2.  (Currently Amended) The tie rod of claim 1, wherein the first and second external circumferential boundaries are equal.	
10.  (Currently Amended) A tie rod comprising:
	a first tapered section;
	a second tapered section;
	a non-tapered central section positioned between the first and second tapered sections;
a thermoplastic tube that extends along the first and second tapered sections and the non-tapered central section;

a second insert positioned within the thermoplastic tube at the second tapered section;
each of the first and second inserts comprising a body that continuously tapers between innermost and outermost ends and radial fins with the radial fins extending outward in different directions away from the tapered body and with a height that increases towards the outermost end; and
each of the first and second inserts comprising a length measured between the innermost and outermost ends and having an external circumferential boundary that is equal along the length.
Indication of Allowable Subject Matter
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2.	Claims 1-20 are allowed.
Substitute Specification Required
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
The entire specification and claims 1-20 are required to be rewritten.
	Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the application is in the condition for allowance for the reasons, inter alia, set forth below:
	a.	Applicant’s agreement to the Examiner’s proposed amendments in the specification and claims 1, 2 and 10 as seen above.   As noted, the plain meaning (MPEP § 2111 et seq.) of “boundary” is, e.g., “a line that marks the limits of an area” and “circumference” is, e.g., “the enclosing boundary of a curved geometric figure, especially a circle” as seen in Google Search attached.  Thus, under broadest reasonable interpretation rule applied during examination, the external boundary may be, e.g., a zig zag line on the outer surface of the insert 30a, 30b shown in Applicant’s FIG. 4.  Put differently, Applicant’s new term “external boundary” presented in the Amendment filed on February 14, 2022 is broader than the original term “circumference” recited in the application as filed. The Examiner’s proposed amendments would overcome a potential rejection of broadening claims 1 and 10 under 35 USC 112(a).  See MPEP 2163.03-2163.05; and   
b.	Representative claim 1 is allowed due to the following limitations in light of the specification (see Pub. No. US 20210131483 (Pub.’483) of this application) and the drawings.  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited MPEP § 2111.01.
continuously decreasing taper along the length (L2) and radial fins (34) that extend outward along the length (L2) and with a height (h, FIG. 5) of the radial fins (34) that continuously increases along the length (L2);

an entire length (C1) of a first external circumferential boundary of the first insert (30a) is equal along the length (L2) between the outermost end (31) and the innermost end (32); and

an entire length (C2) of a second external circumferential boundary of the second insert (30b) is equal along the length (L2) between the outermost end (31) and the innermost end (32).  (Reference characters, figures, Pub.’483 paragraphs, and emphases added) 

	The art rejections under 35 USC 103 set forth on pp. 5-11 in the prior OA are withdrawn because Bernard et al. (US 20170198734) or Beale et al. (US 20190128449) does not teach, inter alia, the limitations “an entire length (C1) of a first external circumferential boundary of the first insert (30a) is equal along the length (L2) between the outermost end (31) and the innermost end (32); and an entire length (C2) of a second external circumferential boundary of the second insert (30b) is equal along the length (L2) between the outermost end (31) and the innermost end (32)” (reference characters added) in claim 1.  In addition, the combination of Beal and Gurvich does not cure the above deficiency.
	None of the cited references, either alone or in combination, teaches or suggests all of the structural limitations required in claim 1.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
a.	Gill et al. (US 20170356583) teaches a variable taper from a first taper/innermost end (350, FIG. 8, ¶ 39) to a second taper/outermost end (352, FIG. 8).  However, Gill does not teach the limitations such as an entire length of a first external circumferential boundary of the insert (150) being equal along the length between the outermost end (352) and the innermost end
(350); and
b.	Baird (US 20210025526) teaches an insert (304) having an innermost end (324, FIG. 3B) and an outermost end (at 432, FIG. 3B) and variable lengths (L1-L3, FIG. 4).  However, Baird does not teach the limitations such as an entire length of a first external circumferential boundary of the insert (304) being equal along the length between the outermost end and the innermost end. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656